 PROB 12C                                                                          Report Date: December 4, 2018
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                         Dec 04, 2018
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Paul L. Rios                             Case Number: 0980 2:11CR00197-RMP-1
 Address of Offender:                       Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: August 30, 2012                 Date of Resentence: August 22, 2016
 Original Offense:        Distribution of a Mixture or Substance Containing Cocaine Base, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 120 months               Type of Supervision: Supervised Release
                          TSR - 60 months
 Resentence:              Prison - 77 months
                          TSR - 60 months
 Asst. U.S. Attorney:     U.S. Attorney’s Office            Date Supervision Commenced: February 15, 2018
 Defense Attorney:        Federal Defender’s Office         Date Supervision Expires: February 14, 2023


                                         PETITIONING THE COURT

                 To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition # 1: The defendant shall not commit another federal, state, or local
                        crime.

                        Supporting Evidence: Paul Rios violated standard condition number 1 by physically
                        restraining his wife inside their residence on December 4, 2018.

                        According to the Spokane Police Department affidavit of facts number 2018-20238967,
                        police responded to the residence of the offender after the offender’s 12-year-old daughter
                        reported her parents were arguing and her mom said, “Get off me, you hit me in the face.”

                        When police arrived they could here a loud argument. After knocking on the door, the
                        occupants went silent. Due to the occupants refusing to open the door and concern for the
                        welfare of the occupants, officers had to force entry. Police contacted Paul Rios and the
                        victim upon entry. Both were not cooperative with police. Police interviewed the victim.
                        She stated she is married to Paul Rios and was engaged in an argument. Mr. Rios physically
                        would not let her leave the residence. She stated the offender tried to grab her arms to
                        prevent her from leaving, they began to wrestle, and Mr. Rios accidentally poked her in the
                        eye.
Prob12C
Re: Rios, Paul L.
December 4, 2018
Page 2

                    Police also interviewed the neighbor who shares a wall with Mr. Rios’ residence, as they live
                    in a duplex. She reported loud banging noises, so loud that her pictures fell off her wall.
                    She also reported the arguing is constant and sometimes she hears banging and thud noises,
                    as she did on the date of this incident.

                    Police determined there was probable cause to arrest Paul Rios for Felony Unlawful
                    Imprisonment, Domestic Violence, in violation of RCW 9A.40.040.

                    On February 16, 2018, Paul Rios signed his judgment for case number 2:11CR00197-RMP-
                    1, indicating he understood all conditions ordered by the Court. Specifically, Mr. Rios was
                    made aware by his U.S. probation officer that he must obey all laws.
          2         Standard Condition # 1: The defendant shall not commit another federal, state, or local
                    crime.

                    Supporting Evidence: Paul Rios violated standard condition number 1 by assaulting his
                    wife on December 4, 2018.

                    According to the Spokane Police Department affidavit of facts number 2018-20238967,
                    police responded to the residence of the offender after the offender’s 12-year-old daughter
                    reported her parents were arguing and her mom said, “Get off me, you hit me in the face.”

                    When police arrived, they could here a loud argument. After knocking on the door, the
                    occupants went silent. Due to the occupants refusing to open the door and concern for the
                    welfare of the occupants, officers had to force entry. Police contacted Paul Rios and the
                    victim upon entry. Both were not cooperative with police. Police interviewed the victim.
                    She stated she is married to Paul Rios and was engaged in an argument. Mr. Rios physically
                    would not let her leave the residence. She stated the offender tried to grab her arms to
                    prevent her from leaving, they began to wrestle, and Mr. Rios accidentally poked her in the
                    eye.

                    Police also interviewed the neighbor who shares a wall with Mr. Rios’s residence, as they
                    live in a duplex. She reported loud banging noises, so loud her pictures fell off her wall.
                    She also reported the arguing is constant and sometime she hears banging and thud noises,
                    as she did on the date of this incident.

                    Police determined there was probable cause to arrest Paul Rios for Assault 4th degree,
                    Domestic Violence, in violation of RCW 9A.36.041.

                    On February 16, 2018, Paul Rios signed his judgment for case number 2:11CR00197-RMP-
                    1, indicating he understood all conditions ordered by the Court. Specifically, Mr. Rios was
                    made aware by his U.S. probation officer that he must obey all laws.
Prob12C
Re: Rios, Paul L.
December 4, 2018
Page 3
The U.S. Probation Office respectfully recommends the Court issue a WARRANT requiring the offender to appear
to answer to the allegation(s) contained in this petition.




                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on:     12/4/2018
                                                                          s/Patrick J. Dennis
                                                                          Patrick J. Dennis
                                                                          U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                          Signature of Judicial Officer

                                                                                 12/4/2018
                                                                          Date
